ORDER GRANTING REINSTATEMENT TO THE PRACTICE OF LAW

Movant, Laurel Knuckles, filed an application for reinstatement to the practice of law *426in this Commonwealth on November 6, 1996. Movant was suspended on May 17, 1995, pursuant to SCR 3.050, for non-payment of bar dues. Movant has complied with the rules pertaining to reinstatement, and the Board of Governors of the Kentucky Bar Association has recommended to this Court that the application be granted. We concur with the recommendation of the Board.
IT IS THEREFORE ORDERED that Movant, Laurel Knuckles, is hereby reinstated to the practice of law in this Commonwealth.
All concur.
Entered: May 22,1997.
/s/ Robert F. Stephens Chief Justice